Citation Nr: 0509212	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  97-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

The veteran served on active duty from March 1988 to March 
1992, including combat service during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  The Board first considered this appeal in June 2000 
and remanded both claims for additional development.  The RO 
performed the requested development, but has failed to 
properly advise the veteran of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000, legislation passed following the Board's June 2000 
remand that, among other things, enhanced the duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  

The Board does not have the authority to cure the procedural 
defect presented in this case.  See Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, this matter must be remanded 
to the agency of original jurisdiction (AOJ) so that proper 
notice may be given to the veteran and any additional 
development deemed necessary to assist the veteran in 
substantiating his claims may be performed.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  The appeal is 
REMANDED for the following action:

1.  As the veteran has not received any 
notice letter pursuant to the VCAA with 
respect to the claims on appeal, send the 
veteran a letter pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  When the development requested has 
been completed, review the claims on the 
basis of any additional evidence 
received.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




